81594: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32296: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81594


Short Caption:DETWILER VS. BAKER BOYER NAT'L BANKCourt:Supreme Court


Related Case(s):81017, 81220


Lower Court Case(s):Clark Co. - Eighth Judicial District - A760779Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/13/2020 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEdward N. DetwilerScot L. Shirley
							(Hutchison & Steffen, LLC/Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentBaker Boyer National BankJohn E. Bragonje
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/10/2020Filing FeeFiling Fee due for Appeal. (SC)


08/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-29265




08/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-29267




08/11/2020Filing FeeE-Payment $250.00 from Brenoch R. Wirthlin. (SC)


08/11/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-29638




08/13/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC).20-29958




09/01/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Docketing Statement Due: September 15, 2020. (SC)20-32296




09/04/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 20, 2020, at 9:00 AM via Zoom. (SC)20-32773




09/09/2020MotionFiled Respondent's Motion to Dismiss Appeal. (SC)20-33277




09/15/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-33976




09/16/2020MotionFiled Appellant's Response to Motion of Opposition to Motion to Dismiss Appeal. (SC)20-34163




09/22/2020MotionFiled Appellant's Reply to Response in Support of Motion to Dismiss Appeal. (SC)20-34826




10/09/2020Order/ProceduralFiled Order Denying Motion.  Respondent has filed a motion requesting this court to dismiss this appeal for lack of jurisdiction.  Appellant has opposed the motion.  The motion is denied.  (SC)20-37109




10/16/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: January 20, 2021, at 9:00 am. (SC).20-38138




01/21/2021Settlement Program ReportFiled Interim Settlement Program Report. The January 20, 2021 settlement conference was vacated at the request of the parties' counsel with their further request that the conference be rescheduled for a date following the Court's resolution of a writ of mandate proceeding in case no. 81220. The Settlement Judge recommends to the Court that this matter should be extended for an additional 90 days. (SC)21-01755




01/22/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to May 10, 2021. (SC)21-01982




06/07/2021Settlement Program ReportFiled Final Report/Settlement. The parties have agreed to a settlement of this matter. (SC)21-16208




06/07/2021Notice/IncomingFiled Appellant's Notice That No Settlement Has Been Reached In This Matter. (SC)21-16235




06/08/2021Settlement Program ReportFiled Interim Settlement Program Report. In light of the undersigned's having become aware of appellant's counsel's filing that no settlement has been reached in this matter, it now appears that, while diligently discussing the same, the parties have not as yet reached a final settlement of this matter. It is recommended that this matter should remain in the Court's settlement program, and the time for filing a final report should be extended for an additional 30 days. (SC).21-16300




06/10/2021Settlement Order/ProceduralFiled Order. On June 8, 2021, the settlement judge filed a status report recommending that this matter remain assigned to the settlement program for an additional amount of time beyond the time allowed by NRAP 16(f)(2).  The settlement judge's recommendation is approved.  Accordingly, the settlement judge shall file the Final Settlement Program Status Report by July 8, 2021. (SC)21-16658




07/08/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement judge requests a 30 day extension to file the final report. (SC)21-19617




07/15/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to August 9, 2021. (SC)21-20417




07/19/2021Settlement Program ReportFiled Interim Settlement Program Report. A resumed telephonic Settlement Conference in this matter has been set, by agreement during today's telephonic Settlement Conference, for August 6, 2021, at 8:15 AM - following and in light of a hearing and an anticipated decision by the District Court on August 5, 2021. (SC)21-20744




08/06/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-22946




08/10/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-23203




08/20/2021Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)21-24317




08/24/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/30/20, 6/1/21, and 8/5/21. To Court Reporter: Brittany Amoroso and Melissa Burgener. (REJECTED PER NOTICE FILED ON 8/24/21) (SC)


08/24/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-24707




08/27/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/30/20, 6/1/21, and 8/5/21. To Court Reporter: Brittany Amoroso and Melissa Burgener. (SC)21-25074




09/02/2021TranscriptFiled Notice from Court Reporter. Jessica Kirkpatrick stating that the requested transcripts were delivered.  Dates of transcripts: 3/30/20. (SC)21-25622




09/02/2021TranscriptFiled Notice from Court Reporter. Melissa Burgener stating that the requested transcripts were delivered.  Dates of transcripts: 6/1/21 and 8/5/21. (SC)21-25623




09/13/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's response to order to show cause due: October 4, 2021. (SC)21-26423




10/04/2021MotionFiled Appellant's Response to Order to Show Cause.  (SC)21-28452




10/12/2021Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)21-29300




11/10/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP21-EC/KP/DH  (SC)21-32296





Combined Case View